Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is US 2015/0351981, which discloses a wheelchair having a frame (100; Fig. 2; Para. 0018); at least three force sensors (202a-d; Fig. 3; Para 0021) positioned at different locations on lower surface (113) of a rigid seat pan (110).  The rigid seat pan is in contact with force sensors, such that, the forces on the rigid seat pan are transferred to the force sensors as shown in Figs. 2-3 and described in Paras. 0020-0022.  The prior art reference also includes an electronic control unit (106; Para. 0037); memory (505) and a user interface system (108).  The device is capable of identifying pressure relieving moments being performed and a duration of time and number of times that each movement is performed (a value of a variable related to a distribution of force on the rigid seat pan over time; Para. 0039-0040).  The prior art either taken alone 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/BRIAN L SWENSON/Primary Examiner, Art Unit 3618